Title: From John Adams to James Gardner, 14 November 1800
From: Adams, John
To: Gardner, James



Gentlemen
Washington Nov. 14. 1800

I have recd your joint Letter of the 10th with great pleasure. Nothing could give me more Satisfaction than to learn from you that Col Smith in his office has conducted well. I know his Capacity for Business and that he is capable of great Exertions of Industry. I pray you Gentlemen to assist him with your Experience and I think I can assure you that you will not find him ungrateful. I am / Gentlemen very respectfully your / most obedient and humble Servant John Adams
